 

SOFTWARE DEVELOPMENT AGREEMENT

 

This Software Development Agreement (the "Agreement") is entered into by and
between Herol Gaibin (the "Consignee") and AIS Japan Co., Ltd., a Japan
Corporation (the "Consignor") for the improvement of Cryptocurrency Trading
System which the Buyer owns.

 

1. RECITALS

The Buyer desires to improve the Software which the Buyer owns all right, title,
and interest in and to that certain software identified as “Cryptocurrency
Trading System” (the “Improvement”), and the Consignee accepts to develop the
Improvement.

 

2. PRICE

Development price for the Software shall be 5,000,000 JPY including sales tax.

 

3. PAYMENT

The Consignor shall pay into the bank account designated by the Consignee as
follows. Bank charges shall be paid by the Consignor:

 

4. DELIVERY

The date of delivery shall be September 30, 2018.

 

5. TRANSFER OF COPYRIGHTS

All Copyright interests owned or claimed by Consignee shall be transferred to
the Software on the date of delivery.

 

6. INSPECTION

6-1 The Consignor shall conduct an inspection within five (5) days from the date
of delivery.

6-2 If there is any difference between the delivered Software and the
specifications, the Consignor shall notice the Consignee for the period in the
preceding.

6-3 If the Consignee received a notice in the preceding, the Consignee shall
repair and deliver to the Consignee immediately.

6-4 If doubt arises against the notice in the preceding, each party shall
resolve by mutual consultation faithfully.

6-5 When the inspection period in the preceding elapses without any notice, the
inspection shall be passed.

 

7. DEFECT LIABILITY

If any defect is found after the receipt of the Software, the Consignor may
claim repair to the Consignee within one month from the date of delivery.

 

8. MUTUAL CONSULTATION

If matters which are not covered by this Agreement and Separate Agreements or
doubts about interpretation of terms or conditions arise, each party shall
resolve by mutual consultation faithfully.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

 

August 16, 2018

 

Consignee:

/s/ Herol Gaibin

5-17-17, Chuo, Nakano-ku, Tokyo, Japan

 

Buyer:

/s/ Takehiro Abe

AIS Japan Co., Ltd

2-18-9, Yobitsugi, Minami-ku, Nagoya-shi, Aichi, Japan

Takehir Abe, President

